Per Curiam.
Respondent was admitted to practice by this Court in 1998. He practiced law in Maryland, where he was admitted to the bar in 2000.
By order dated November 10, 2008, the Court of Appeals of Maryland disbarred respondent by consent for professional misconduct. According to the record, respondent, among other things, submitted applications for asylum on behalf of clients to the federal immigration authorities that contained false information, he neglected such clients, and he engaged in an improper relationship with a female client.
Petitioner moves for an order imposing reciprocal discipline (see 22 NYCRR 806.19). Respondent has filed responsive papers which we conclude do not establish any of the available defenses to reciprocal discipline (see 22 NYCRR 806.19 [d]). We have also heard respondent in mitigation.
Having considered the conduct that gave rise to respondent’s discipline in Maryland and respondent’s response to petitioner’s motion, we grant the motion and further conclude that the same discipline should be imposed by this Court as was imposed in Maryland, i.e., disbarment.
Mercure, J.P, Peters, Malone Jr., Stein and Garry, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately; and it is further ordered that respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and respondent is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of disbarred attorneys (see 22 NYCRR 806.9).